UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8053



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD ERIC MARSHALL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:00-cr-00033-BEL-3; 1:04-cv-00465-BEL)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Eric Marshall, Appellant Pro Se. Lynne Ann Battaglia,
Martin Joseph Clarke, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Eric Marshall seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§    2253(c)(2)   (2000).        A   prisoner   satisfies      this   standard    by

demonstrating      that    reasonable       jurists    would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Marshall has

not made the requisite showing.             Accordingly, we deny Marshall’s

motion for a certificate of appealability and dismiss the appeal.

We    dispense    with    oral   argument    because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       - 2 -